DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–10 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1–10, the prior art does not teach or suggest the claimed, “when G1 is Martens hardness in N/mm² measured on the matrix that is exposed at the outer surface of the conductive member and G2 is Martens hardness in N/mm² measured on the domains that are exposed at the outer surface of the conductive member, relationship G1 < G2 is satisfied; the outer surface of the conductive member has a surface roughness Ra of not more than 2.00 μm; the developing unit comprises the toner; the toner comprises: a toner particle containing a binder resin, and an external additive externally added to the toner particle; the external additive has primary particle having a shape factor SF-1 of not more than 115; and when A is a number-average diameter of the primary particles of the external additive and Dms is an arithmetic average value of a distance between adjacent walls between the domains in the conductive layer in observation of the outer surface of the conductive member, A < Dms is satisfied.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach image forming apparatuses comprising toner and conductive members with properties similar to the present application, but do not teach or suggest the allowable claimed language shown above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN D WALSH/Primary Examiner, Art Unit 2852